                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 ADAM WALLER,

        Plaintiff,
                                                                    Case No. 1:18-cv-143
 v.
                                                                    HON. JANET T. NEFF
 UNKNOWN ROSE,

        Defendant.
 ____________________________/


                                            ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant filed a

motion for summary judgment (ECF No. 7). The matter was referred to the Magistrate Judge, who

issued a Report and Recommendation on September 26, 2018, recommending that this Court grant

the motion and terminate this action. The Report and Recommendation was duly served on the

parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 11) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment on the Basis of

Exhaustion (ECF No. 7) is GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).
      A Judgment will be entered consistent with this Order.



Dated: October 30, 2018                                    /s/ Janet T. Neff
                                                         JANET T. NEFF
                                                         United States District Judge




                                              2
